DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2009/0057050 (Shiino).
Regarding claim 1, Shiino discloses a steering device comprising a steering knuckle (at 30) rotatably holding a wheel; an electric motor 50 and a speed reducer 60 configured to decelerate rotation of the electric motor 50, the motor and speed reducer being fixed to a suspension arm 20; and a joint 40 through which the steering knuckle is supported by the suspension arm in  state in which a kingpin axis is allowed to incline with respect to the suspension arm 20, the joint 40 coupling the steering knuckle and an output shaft of the speed reducer such that the steering knuckle pivots about the kingpin axis via the electric motor 50.  (See Para [0026-0028]).
Regarding claim 2, Shiino discloses that the joint can be a constant velocity joint.  (See Para [0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of JP 2005-145229A (Sakai) (translation follows Office Action).
Regarding claim 3, Shiino does not disclose that the constant velocity joint is a tripod constant velocity joint.  However, Sakai discloses that it is known that the constant velocity joint can be a tripod constant velocity joint.  (See Abstract and translation at Para [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a tripod constant velocity joint, because the two most commonly used types of constant velocity joints are the ball-type and tripod type. It would have been obvious to try either of these commonly used constant velocity joints as a known option in order to transfer uniform torque and constant speed, despite changes in angle, enabling consistent transmission of power.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of US Pub 2019/0047610 (Rey).
Regarding claim 4, Shiino discloses a high reduction ratio, but does not disclose the ratio being 50 or greater.  However, Rey discloses that a high reduction ratio of greater than 40, 50 or even 100 is desirable (See Rey at Para [0140]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a high reduction ratio of over 50 to provide smoothness of the operation of the reducer and that removes jerks, shocks, and operating noises.
Regarding claim 5, both Shiino and Rey disclose that the reduction mechanism is an internally meshing gear type.  (See Shiino at Para [0033-0036]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of US Pub 2007/0045036 (Takeuchi).
Regarding claim 6, Shiino discloses the steering device according o claim 1, but does not specifically discuss a base, first and second suspension arms pivotally supported on the base, a spring and shock absorber and wheel drive unit.  However, Takeuchi disclose a base 12, first and second suspension arms (13, 14) pivotally connected to the base (See Para [0033]), a spring 18 and shock absorber 17 and a wheel drive unit (at 15, 20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a wheel mounting module of a vehicle to include a base and arms and spring and shock as discloses in Takeuchi in order to functionally connect the wheel to the vehicle body and to provide a damping system to regulate road shocks reaching the vehicle body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        

Machine Translation of JP 2005-145229A

[Document Name]Description
[Title of the invention]STEERING APPARATUS
[Technical field]
[0001]The present invention relates to a steering device, and more particularly, to a
constant velocity joint portion interposed in a steering shaft.
[Background of the invention]
[0002]Conventionally, a constant velocity joint in which an upper shaft and a lower
shaft are connected to each other so that a rotation axis of an upper shaft and a
lower shaft of a steering shaft forms a predetermined angle is disclosed in, for
example, Patent Documents 1 and 2. Each of the constant velocity joints disclosed in
Patent Documents 1 and 2 employs a double Cardan joint.
[Patent document 1]JP H 7-251746A
[Patent document 2]JP H 11-182573A
[Disclosure of the invention]
[Problem to be solved by the invention]
[0003]However, since a double Carda joint has 2 joints, it is very expensive, and
there has been a problem that it has a large outside diameter and a large weight
because of having a centering mechanism. In recent years, demands for miniaturization
and cost reduction of the respective devices of the vehicle have been extremely
increased, and the steering device is not an exception. Further, since the steering
shaft of the steering device is a relatively long shaft connecting the steering wheel
and the steering gear box, there is a demand for a reduction in diameter and weight
from the viewpoint of vehicle mountability.
[0004]In view of such circumstances, it is an object of the present invention to
provide a steering device capable of reducing the diameter, weight, and cost.
[Means for solving the problem]
[0005]Therefore, the present inventors have intensively studied to solve this
problem, and as a result of overlapping trial and error, it is possible to employ a
fixed tripod type joint in a constant velocity joint that is interposed in a steering
shaft of a steering device, thereby completing the present invention.
[0006]In other words, in the steering device of the present invention, one end side
is connected to the steering wheel side, and one end side is connected to the
steering shaft via the steering gear box. In the steering device provided with a
constant velocity joint part arranged between the upper shaft and the lower shaft and
transmitting the rotation of the upper shaft at the same speed to the lower shaft,
the constant velocity joint part has a housing whose one end side is connected to the
other end side of the upper shaft or the other end side of the lower shaft. A spider
comprising a boss portion and 3 trunnion shafts radially extending from the boss
portion and having an outer end portion attached to the housing, and a roller axially
supported by each trunnion shaft so as to be slidable in an axial direction and
having an approximately spherical outer peripheral surface ; A fixed tripod type
joint includes a fork shaft having a fork portion having a roller groove that is
connected to the other end side of the lower shaft or the other end side of the upper
shaft, and rotatably supports the rollers at the other end side (claim 1).
[0007]Here, the fixed tripod type joint includes a housing, a spider, a roller, and a
fork shaft as described above. The fixed tripod joint is a joint which transmits the
rotation from the upper shaft to the lower shaft in a state in which the movement of
the upper shaft side and the lower shaft side in the axial direction of the joint is
fixed.
[0008]Further, it is assumed that one end side of the housing is connected to the
other end side of the upper shaft or the other end side of the lower shaft, but this
includes a configuration in which one end side of the housing is integrated with the
other end side of the upper shaft or the other end side of the lower shaft, and a
configuration in which the one end side of the housing is connected to the other end
side of the upper shaft or the other end side of the lower shaft. The same applies to
connection between one end of the fork shaft and the other end of the lower shaft or
the other end of the upper shaft.
[0009]When one end of the housing is connected to the other end of the upper shaft,
one end of the fork shaft is connected to the other end of the lower shaft, and when
the one end of the housing is connected to the other end of the lower shaft, one end
of the fork shaft is connected to the other end of the upper shaft.
[Effect of the invention]
[0010]According to the present invention, by adopting the fixed tripod type joint
described above, it is possible to reduce the cost, the diameter, and the weight. A
fixed tripod joint has 1 joint portions, whereas a double Carda joint has 2 joint
portions as described above. As a result, it is possible to substantially reduce the
manufacturing cost of 1 joints. Further, the 1 joint portions can be reduced in
weight. Further, although the double Cardan joint has a centering mechanism, the
diameter of the double Cardan joint increases, but the fixed tripod joint does not
have a centering mechanism such as a double Cardan joint, so that the diameter can be
reduced.
[0011]Further, even when the transmission torque is small, the fixed tripod type
joint can easily transmit the rotation with little friction torque variation.
Normally, the torque applied to the steering wheel is very small, but even such a
small torque can be easily transmitted from the upper shaft to the lower shaft. In
other words, according to the present invention, the steering feeling is very good.
[Best mode for carrying out the invention]
[0012]Next, the present invention will be described in more detail with reference to
the following embodiments.
[0013]Preferably, the housing has a bottomed cylindrical shape, and the bottom side
is connected to the other end side of the lower shaft, and the fork shaft has one end
side connected to the other end side of the upper shaft (claim 2). In other words,
since the bottom side of the bottomed cylindrical housing is connected to the other
end of the lower shaft, the housing is disposed so that the lower side is closed and
the upper side is opened. This arrangement allows grease to be filled into the
housing. Here, as described above, the spider trunnion shaft extends radially
outwardly from the spider boss and is attached at its outer end to the housing. In
other words, the spider is present on the inner side of the bottomed cylindrical
housing. Then, a roller sliding along the trunnion shaft can be always immersed in
the grease filled in the housing. In other words, even a joint used for a steering
shaft having a small rotational speed can maintain good lubricating property.
[0014]Further, the roller may include a metal portion made of metal disposed on a
side of a sliding contact surface with the trunnion shaft, and a resin portion made
of resin, which is disposed on the side of the contact surface with the roller groove
and is press-fitted into the roller groove and is pivotally supported (Claim 3). By
disposing a metal portion on the side of the roller which slides against the trunnion
shaft, the sliding property between the trunnion shaft and the roller and the life
and strength of the roller can be maintained well. Further, by press-fitting the
resin portion into the contact surface side of the roller with the roller groove,
rattling between the roller groove and the roller can be reduced. In other words, the
rotation of the steering wheel is transmitted from the upper shaft to the lower
shaft without delay via the constant velocity joint portion. Thus, the steering
feeling is improved.
[0015]In the constant velocity joint portion, the maximum operating angle of the
upper shaft and the lower shaft may be 30 to 40 degrees (claim 4). Here, the upper
shaft and the lower shaft are arranged so that their respective rotational axes form
a predetermined angle via the constant velocity joint portion. In addition, when the
lower shaft is fixed, an angle at which the upper shaft is inclined is referred to as
an operating angle from a state in which the upper shaft and the lower shaft are on
a straight line. That is, when the upper shaft and the lower shaft are located on a
straight line, the operating angle is 0 degrees. The maximum operating angle is a
maximum value of the operating angle. That is, even when the maximum operating angle
is limited to 30 to 40 degrees, the constant velocity joint used for the steering
shaft portion of the steering device is 10 minutes. Further, by limiting the maximum
operating angle to 30 to 40 degrees, the constant velocity joint portion consisting
of a fixed tripod type joint can be miniaturized. For example, it is possible to
shorten the length of the trunnion shaft and reduce the outer diameter of the roller.
[0016]Further, it is preferable that the constant velocity joint portion has an outer
diameter of 50 or less (claim 5). Here, generally, the outer diameter of the
universal joint used in the steering device is 50 or less. Further, by setting the
constant velocity joint portion which connects the upper shaft and the lower shaft of
the steering device to an outer diameter of 50 or less, it is possible to improve
the mountability of the entire steering shaft.
[0017]Further, the constant velocity joint portion may further include a retaining
cap including a pawl portion that engages with each tip end side of the fork portion
of the fork shaft and a pressing portion that is disposed at the center of the pawl
portion and is elastically deformable relative to the pawl portion and can press the
boss portion of the spider (Claim 6). The joint portion of the steering device needs
to be fixed in an axial direction to reliably transmit the rotation. Therefore, the
upper shaft portion of the constant velocity joint portion and the lower shaft
portion of the constant velocity joint portion can be securely fixed in the axial
direction by the retaining cap. This can be achieved by the pressing force of the
pressing portion of the retaining cap.
[Examples]
[0018]Next, the present invention will be described in more detail with reference to
Examples.
[0019]
(Overall Configuration of Steering System)
FIG. 1 shows an overall configuration of the steering apparatus of the present
invention. As shown in FIG. 1, the steering device includes a steering wheel 1, a
steering shaft portion 2, a gear box portion 3, and a tie rod 4.
[0020]The steering shaft portion 2 includes an upper shaft 21, a fixed tripod type
joint (constant velocity joint portion) 22, and a lower shaft 23. One end of the
upper shaft 21 is connected to the steering wheel 1, and the other end thereof is
connected to the fixed tripod joint 22. One end of the lower shaft 23 is connected to
a pinion gear shaft (not shown) of the gear box portion 3, which will be described
later, and the other end thereof is connected to the fixed tripod type joint 22. The
fixed tripod type joint 22 is disposed between the upper shaft 21 and the lower shaft
23, and transmits the rotation of the upper shaft 21 to the lower shaft 23 at equal
speed. Note that a detailed configuration of the fixed tripod type joint 22 will be
described later.
[0021]The gear box portion 3 includes a pinion gear shaft that is connected to one
end of the lower shaft 23 and has a pinion gear formed therein, and a rack gear shaft
(a steering shaft) (not shown) that has a rack gear that meshes with the pinion
gear. In other words, rotation of the pinion gear shaft causes the rack gear shaft to
reciprocate. One end of the tie rod 4 is connected to both ends of the rack gear
shaft, and the other end thereof is connected to the wheel side.
[0022]The operation of the steering apparatus having the above-described
configuration will be briefly described. When the steering wheel 1 is steered by the
driver, the upper shaft 21 rotates. Then, by the rotation of the upper shaft 21, the
lower shaft 23 rotates at a constant speed with the rotation of the upper shaft 21
via the fixed tripod joint 22. Subsequently, as the lower shaft 23 rotates, the
pinion gear shaft rotates, and the rack shaft meshed with the pinion gear shaft moves
linearly. Subsequently, by linearly moving the rack shaft, the wheel is steered via
the tie rod.
[0023]
(A configuration of a 1 fixed tripod type joint).
Next, a detailed configuration of the 1 fixed tripod type joint 22 will be described
with reference to FIGS. 2 to 5. FIG. 2 shows an axial sectional view of the 1 fixed
tripod joint 22. FIG. 2 shows a case in which the upper shaft 21 and the lower shaft
23 are in a linear state. FIG. 3 is a cross-sectional view taken along line A-A of
FIG. 2 ;. FIG. 4 shows an axial sectional view of the roller 14. FIG. 5 shows a
perspective view of the retaining cap.
[0024]As shown in FIG. 2 and FIG. 3, the fixed tripod type joint 22 includes a
housing 11, a spider 12, a centering button 13, a roller 14, a fork shaft 15, a
retaining cap 16, and a boot 18. The housing 11 has a bottomed cylindrical shape, and
the bottom side is integrally coupled to the other end side of the lower shaft 23.
That is, when the fixed tripod type joint 22 is mounted on the vehicle, the upper
side of the housing 11 is opened.
[0025]The spider 12 includes a boss portion 12 a and a trunnion shaft 12 b. The boss
portion 12 a has a spherical shape, and the center of the boss portion 12 a is
disposed at a position where the axis of the lower shaft 23 intersects with the axis
of the upper shaft 21. Further, a circular hole is formed in the boss portion 12 a in
such a direction as to coincide with an axis of the lower shaft 23 from an opposite
side of the lower shaft 23 (an opening side of the housing 11). 3 of the trunnion
shafts 12 b extend from the boss portion 12 a at equal intervals in the radial
direction on the same plane (a plane perpendicular to an axis of the lower shaft 23).
In other words, each trunnion shaft 12 b extends at an interval of 120 degrees. An
outer end of each trunnion shaft 12 b is fixed to an inner peripheral surface of an
opening side of the housing 11. In other words, the spider 12 is fixed integrally
with the lower shaft 23.
[0026]The centering button 13 is formed of a cylindrical portion fitted into a
circular hole formed in the boss portion 12 a and a spherical lid portion having a
spherical outer shape at an end of the cylindrical portion. A cylindrical portion 13
a of the centering button 13 is inserted into a circular hole formed in the boss
portion 12 a via a spring 17. The spherical lid portion projects from the lower shaft
23. Then, by the spring 17, the centering button 13 holds the pressing force against
the opposite side of the lower shaft 23.
[0027]As shown in FIG. 4, the roller 14 has a doughnut shape in which a through-hole
is formed in the center. An outer peripheral surface of the roller 14 is formed in a
substantially spherical shape. Further, the roller 14 includes a metal portion 14 a
and a resin portion 14 b. The metal portion 14 a has a substantially cylindrical
shape on the side of the through hole of the roller 14. The resin portion 14 b is
disposed outside the metal portion 14 b and is integrated with the metal portion 14 a
by press-fitting. A roller 14 having such a shape is slidably disposed on each
trunnion shaft 12 b of the spider 12. In other words, the inner peripheral side of
the metal portion 14 a of the roller 14 is in sliding contact with the trunnion shaft
12 b.
[0028]The fork shaft 15 includes a single shaft portion 15 a whose one end side is
integrally coupled to the upper shaft 21, and 3 fork portions 15 b at the other end
side. On a side surface of each of the fork portions 15 b, a roller groove 15 c is
formed which allows the outer peripheral surface of the roller 14 to be rotated. The
roller groove 15 c is formed in an arc shape substantially in parallel with the axial
direction of the fork shaft 15 on the side surface side of each fork portion 15 b.
That is, by the roller groove 15 c on one side of the fork portion 15 b and the
roller groove 15 c on the other side of the fork portion 15 b adjacent to the roller
groove 14 b, a roller 15 can be rotated in the axial direction of the fork shaft 2.
Further, the other rollers 14 are similarly held by the fork portion 15 b. Here, the
roller groove 15 c of the fork portion 15 b and the resin portion 14 b of the roller
14 are slightly press-fitted into each other. In other words, the diameter of the
roller 14 is slightly larger than the arc diameter of the roller groove 15 c. In this
way, by the elastic force of the resin portion 14 b of the roller 14, the rotational
backlash can be reduced as much as possible and rotated.
[0029]Further, the center inside of the fork portion 15 b of the fork shaft 15 is
formed into a substantially spherical concave shape. Then, a substantially spherical
concave portion of the fork portion 15 b abuts on the spherical lid portion of the
centering button 13, and is pressed toward the opposite side of the lower shaft 23 by
the centering button 13. The substantially spherical concave portion of the fork
portion 15 b and the spherical lid portion of the centering button 13 are brought
into contact with each other reliably even when the rotational axis of the upper
shaft 21 and the lower shaft 23 is inclined at a predetermined angle.
[0030]As shown in FIG. 5, the retaining cap 16 is made of metal, and includes 3 claw
portions 16 a, 16 b, and 16 c. As shown in FIG. 2, the 3 claw portions 16 a on the
outer peripheral side are fixed and fixed to the distal end side of the fork portion
15 b of the fork shaft 15. When the centering button 13 presses the fork portion 15
b, the projection 16 b at the center of the retaining cap 16 always abuts against the
boss 12 a of the spider 12. The fixing portion 16 c fixedly connects the 3 claw
portions 16 a on the outer peripheral side and the central convex portion 16 b. In
other words, the fixing portion 16 c ensures a predetermined rigidity of the
retaining cap 16 as a whole.
[0031]The boot 18 is made of a rubber or resin bellows shape, and has one end fixed
to the opening side of the housing 11 and the other end fixed to the fork shaft 15 or
the upper shaft 21. In other words, the housing 11 and the boot 18 close the space
on the inner side. Then, grease is sealed in the closed space, and the lubricating
property is maintained. Further, since the opening side of the housing 11 is
positioned on the upper side, at least the sealed grease can be left in the housing
11. In other words, the positions of the trunnion shaft 12 b and the roller 14, which
are the sliding portions, are always immersed in grease, and good lubrication can be
maintained. In addition, the boot 18 is a portion of the fixed tripod type joint 22
which is largest in the radial direction, but has an outer diameter of about 50 or
less. Thus, it is possible to use as a joint part of the steering device. When the
boot 18 is made of rubber, a chloroxylylene rubber is preferable.
[0032]Now, an operation of the 1 fixed tripod type joint 22 having the
above-described configuration will be described. First, as shown in FIG. 2, a case in
which the upper shaft 21 and the lower shaft 23 are on a straight line, that is, a
case in which an angle of operation is 0 degrees will be described. In this case, the
centering button 13 presses substantially the center of the substantially spherical
concave portion of the fork portion 15 b of the fork shaft 15 toward the upper shaft
21. As a result, in the retaining cap 16, the central convex portion 16 b comes into
contact with almost the center of the boss portion 12 a of the spider 12. Due to
these actions, the fixed tripod joint 22 is axially fixed. In addition, the 3 rollers
14 are positioned near the center of the trunnion shaft 12 b in the radial
direction, and are located near the center of the fork shaft 15 in the axial
direction of the fork portion 15 b.
[0033]Then, when the driver steers the steering wheel 1, the upper shaft 21 rotates.
By this rotation of the upper shaft 21, the fork shaft 15 of the fixed tripod type
joint 22 rotates. At this time, the positional relationship between the fork shaft 15
and the roller 14 and the positional relationship between the roller 14 and the
trunnion shaft 12 b are maintained in the initial state, and the trunnion shaft 15 b
and the housing 11 rotate with the rotation of the fork shaft 12. Then, the lower
shaft 23 rotates with the housing 11. In other words, the rotation of the upper shaft
21 and the rotation of the lower shaft 23 are at a constant speed.
[0034]Next, a case where an axis of the upper shaft 21 and an axis of the lower shaft
23 are inclined by a predetermined angle, I. e., a case where the operating angle is
a predetermined angle (here, a maximum of 40 degrees) will be described. First, a
state of each of the components of the fixed tripod type joint 22 before the steering
wheel 1 is rotated is as follows. The centering button 13 presses the eccentric
position of the substantially spherical concave portion of the fork portion 15 b of
the fork shaft 15 toward the upper shaft 21. As a result, the central convex portion
16 b of the retaining cap 16 comes into contact with almost the center of the boss
portion 12 a of the spider 12. Due to these actions, the fixed tripod joint 22 is
axially fixed.
[0035]Further, any one of the 3 rollers 14 is located on the radially outer side (the
housing 11 side) of the trunnion shaft 12 b, and the other roller 14 is located on
the radially inner side (the boss 14 a side) of the trunnion shaft 12 b in the radial
direction of the trunnion shaft 12 b. The roller 14 located on the side of the
housing 11 is located on the tip side in the axial direction of the fork portion 14 b
of the fork shaft 15, and the roller 15 located on the side of the boss portion 12 a
is located on the rear side in the axial direction of the fork portion 15 b of the
fork shaft 15.
[0036]Then, when the driver steers the steering wheel 1, the upper shaft 21 rotates.
By this rotation of the upper shaft 21, the fork shaft 15 of the fixed tripod type
joint 22 rotates. Rotation of the fork shaft 15 rotates the roller 14 and the
trunnion shaft 12 b. At this time, the roller 14 reciprocates from the outer diameter
side to the inner diameter side on the trunnion shaft 12 b, and the roller 14
reciprocates from the tip side in the axial direction of the fork portion 15 b of the
fork shaft 15 to the rear side. When the trunnion shaft 12 b rotates, the housing 11
rotates, and finally, the lower shaft 23 rotates. In other words, even if the axis
of the upper shaft 21 and the axis of the lower shaft 23 are inclined, the rotation
of the upper shaft 21 and the rotation of the lower shaft 23 are at a constant speed.
[0037]
(A configuration of a 2 fixed tripod type joint).
Next, a detailed configuration of the 2 fixed tripod type joint 24 will be described
with reference to FIGS. 6 to 8. FIG. 6 shows an axial sectional view of a fixed
tripod joint. FIG. 6 shows a case in which the upper shaft 21 and the lower shaft 23
are in a linear state. FIG. 7 is a cross-sectional view taken along line B-B of FIG.
6. FIG. 8 shows a perspective view of the retaining cap. Here, in each of the
configurations of the 2 fixed tripod type joint 24, the same reference numerals will
be given to the same components as those of the 1 fixed type tripod type joint 22,
and description thereof will be omitted.
[0038]As shown in FIG. 6 and FIG. 7, the fixed tripod type joint 24 includes a
housing 11, a spider 32, a roller 14, a fork shaft 15, a retaining cap 36, and a boot
18.
[0039]The spider 32 includes a boss portion 32 a and a trunnion shaft 32 b. The boss
portion 32 a has a spherical shape, and the center of the boss portion 32 a is
disposed at a position where the axis of the lower shaft 23 intersects with the axis
of the upper shaft 21. 3 of the trunnion shafts 32 b extend from the boss portion 32
a at equal intervals in the radial direction on the same plane (a plane perpendicular
to an axis of the lower shaft 23). In other words, each trunnion shaft 32 b extends
at an interval of 120 degrees. An outer end of each trunnion shaft 32 b is fixed to
an inner peripheral surface of an opening side of the housing 11. In other words, the
spider 32 is fixed integrally with the lower shaft 23.
[0040]As shown in FIG. 8, the retaining cap 36 is made of metal, and includes 3 claw
portions 36 a on the outer peripheral side, a central convex portion 36 b, and an
elastic portion 36 c. As shown in FIG. 6, the 3 claw portions on the outer peripheral
side are fixed and fixed to the distal end side of the fork portion. Further, a
central convex portion 36 b of the retaining cap 36 always abuts on the boss portion
36 a of the spider 32 by an elastic force of the elastic portion 32 c. The elastic
portion 36 c elastically connects between the 3 claw portions 36 A and 36 b on the
outer peripheral side.
[0041]The operation of the 2 fixed tripod joint 24 configured as described above is
substantially the same as that of the 1 fixed tripod joint 22 described above. As a
difference, the 1 fixed tripod type joint 22 is fixed in the axial direction by the
pressing force of the centering button 13, whereas the 2 fixed type tripod type joint
24 is fixed in the axial direction by the elastic force of the retaining cap 36.
[Brief description of the drawings]
[0042]
FIG. 1 is a diagram showing an overall configuration of a steering device ;.
FIG. 2 is an axial sectional view of a 1 fixed tripod type joint ;.
FIG. 3 is a cross-sectional view taken along line A-A of FIG. 2 ;.
FIG. 4 is an axial sectional view of a roller ;.
FIG. 5 is a perspective view of a retaining cap ;.
FIG. 6 is an axial sectional view of a 2 fixed tripod type joint ;.
FIG. 7 is a cross-sectional view taken along line B-B of FIG. 6 ;.
FIG. 8 is a perspective view of a retaining cap ;.
[Explanation of letters or numerals]
[0043]1 [ ... A tie rod and 11 / ... A housing, 12, 32 / ... A spider, 12a, 32a / ...
A boss part, and 12b, 32b / ... Trunnion shaft ] ... A steering wheel and 2 ... A
steering shaft part, 3 ... A gearbox part and 4 13 [ ... A resin portion and 15 / ...
A fork shaft, 16, 36 / ... A retaining cap, 16a / ... A claw part and 16b / ... A
protruding part and 17 / ... Spring, ] ... A centering button and 14 ... A roller and
14a ... A metal department, 14b 18. boot, 21. upper shaft, 22. 1 fixed tripod type
joint, 23. lower shaft, 24. 2 fixed tripod type joint, 36 a. claw portion, 36 b.